 In the Matter of AMERICAN DREDGING COMPANYandNATIONALMARITIME UNIONCase No. R-2088SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary 23, 1941On December 20, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings.'Pursuant to the Direction of Election,an election by secret ballot was conducted on December 26 and 27,1940, under the direction and supervision of the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania).On December30, 1940, the Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties hisElection Report.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list--------------------------------------90Total ballots cast-------------------------------------------86Total valid ballots cast-------------------------------------84Votes cast for National Maritime Union, affiliated with theC. I. 0-------------------------------------------------68Votes cast for International Union of Operating Engineers, affili-ated with the "American Federation of Labor---------------12Votes cast for neither organization---------------------------4Challenged ballots------------------------------------------0Blank ballots-----------------------------------------------1Void ballots----------------------------------------- -----1On December 27, 1940, International Union of Operating Engineers,herein called the Operating Engineers, filed with the Board a "Peti-tionfor Reargument and Reconsideration" of the Decision and Direc-tion of Election.On January 4, 1941, National Maritime Union,herein called the N. M. U., filed a reply to said petition.128N L.R B 714.29 N. L. R. B., No. 30.170 AMERICANDREDGINGCOMPANY171In its petition the Operating Engineers allegedinter alia,that al-though at the time of the hearing the dredgeColumbiawas tied up}at the time of the election it was in operation and that therefore itcould not be given "any consideration in the unit as found by theBoard."It is plain from the Decision that the appropriate unitconsists of certain specified employees of American Dredging Com-pany, herein called the Company, who are employed on all of itsdredges and tugs, the customary operations of which are confinedto Philadelphia and vicinity.Since only 5 dredges were operating,in Philadelphia and vicinity at the time of the hearing, only such 5dredges were specifically mentioned as being within the appropriateunit.2The December 14, 1940, pay roll of the Company 3 lists 11designated employees aboard the dredgeColumbia.Assuming allof them are in the appropriate unit, and all of. such employees hadvoted against the N. M. U., their ballots would not have affected theresults of the election.We therefore find no merit in this contentionof the Operating Engineers.We have also considered the othermatters raised by the petition of, the Operating Engineers andfind that they present no new issues which would warrant the grantingof the petition for reargument and reconsideration of the, Decisionand Direction of Election.The petition is hereby denied.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulation-Series2, as amended,IT IS HEREBY CERTIFIED that National Maritime Union, affiliated withthe Congress of Industrial Organizations, has been designated andselected by a majority of the deck hands, oilers, wipers, firemen, watertenders, cooks, and messboys, employed by American Dredging Com-pany, Philadelphia, Pennsylvania, on its dredges and tugs, the cus-tomary operations of which are confined to Philadelphia and vicinity,excluding employees on the dredgesPennsylvaniaandCamdenandtheir supporting, craft, and also excluding the superintendent, cap-tains,mates, engineers and assistant engineers, and the machinists,welders and burners, and blacksmiths who work from time to time2 The unit found to be appropriate included certain employees who are employed "on Itsdredges and tugs, the customary operations of which are confined to Philadelphia andvicinity,specifically the dredgesDelaware II, New Jersey,President,Admiral,andRepublic."'In accordance with the Decision and Direction of Election,the Company's pay roll ofDecember14, 1940, was used for determining those eligible to vote in the election. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDon said dredges and tugs, the shore pipe-line, men, and the, em-ployees who - work on the hoisters, as their representative for thepurposes of collective bargaining, and that pursuant to Section 9(a) of the National Labor Relations Act, National Maritime Union,affiliatedwith the Congress of Industrial Organizations, is the ex-clusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.